EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Comment
It is noted that claim 18 stands CANCELLED.

It is further noted that claim 21 is NEWLY-ADDED.

The drawings of April 1, 2019 are hereby accepted as FORMAL.

The article, “Conformal Phased Array with Bean Forming for Airborne Satellite Communication,” by Schippers et al, which is cited in the specification on page 6 at lines 8-9 is made of record with this office action to clarify which article is meant by the citation.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

In paragraph [0001] on page 1 of the specification, delete the text, “This application is a continuation application that claims the benefit of and priority to U.S. Non-provisional Application No. 15/412,666, filed January 23, 2017 and entitled "Multiple Antenna System and Method for Mobile Platforms," which is a continuation of U.S. Non- provisional Application No. 14/177,863, filed February 11, 2014 and entitled "Multiple Antenna System and Method for Mobile Platforms" (which issued as U.S. Patent No. 9,553,657 on January 24, 2017), which claims the benefit of and priority to U.S. Provisional Application No. 61/763,350, filed February 11, 2013 and entitled "Multiple Antenna System and Method for Mobile Platforms," and to U.S. Provisional Application No. 61/901,848, filed November 8, 2013 and entitled "Multiple Antenna System and Method for Mobile Platforms," the entire disclosures of which are incorporated by reference herein” and insert --This application is a continuation application that claims the benefit of and priority to U.S. Non-provisional Application No. 15/412,666, filed January 23, 2017 and entitled "Multiple Antenna System and Method for Mobile Platforms," now U. S. Patent 10,297,908, which is a continuation of U.S. Non- provisional Application No. 14/177,863, filed February 11, 2014 and entitled "Multiple Antenna System and Method for Mobile Platforms,: which issued as U.S. Patent No. 9,553,657 on January 24, 2017, which claims the benefit of and priority to U.S. Provisional Application No. 61/763,350, filed February 11, 2013 and entitled "Multiple Antenna System and Method for Mobile Platforms," and to U.S. Provisional Application 

In that the examiner’s amendment above merely makes minor, editorial changes to the specification that are necessary to prepare this application for printing as a patent, no authorization was sought from Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

All rejections of record of claims 1-17 and 19-20 have been overcome by the amendment of January 20, 2021 and by the remarks with the amendment.  Claims 1-17 and 19-21 are allowable over the prior art of record for the reasons set forth in the remarks with the amendment of January 20, 2021, which remarks are taken as being persuasive in their entirety.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648